     Case 5:19-cv-00692-SB-JDE Document 52 Filed 09/23/20 Page 1 of 1 Page ID #:308


                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11
12   WILLIAM HARRIS,                        ) Case No. 5:19-cv-00692-ODW (JDE)
                                            )
13                      Plaintiff,          )
                                            ) JUDGMENT
14                 v.                       )
                                            )
     COUNTY OF RIVERSIDE, et al.,           )
15                                          )
                                            )
16                      Defendants.         )
                                            )
17                                          )
18
           Pursuant to the Order of Dismissal,
19
           IT IS HEREBY ADJUDGED that this action is dismissed without
20
     prejudice.
21
22
     Dated: September 23, 2020
23
                                                 ______________________________
24                                               OTIS D. WRIGHT, II
25                                               United States District Judge
26
27
28
